DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 filed 9/3/21 are pending. Applicant’s arguments filed 9/3/21 were found to be convincing, therefore a new non-final rejection is being issued forthwith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5 are directed to systems, claims 6-10 are directed to methods, and claims 11-15 are drawn to non-transient computer-readable mediums, all of which are statutory classes of invention.   
Nevertheless, independent claims 1, 6, and 11 are directed in part to an abstract idea without significantly more. The independent claims are drawn to transferring funds via stored-value card, which is a commercial or legal interaction under certain methods of organizing human activity as well as a mental process. The independent claims recite the following  which 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of stored value-card transferring with computer elements such as a computer memory, computer server, database, card processor, communications network, and communications device. These additional elements in these steps are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer elements. Accordingly, there are no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer memory, computer server, database, card processor, communications network, and communications device to perform these steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 7, and 12, the claims are directed to limitations which serve to limit by a temporary identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3, 8, and 13, the claims are directed to limitations which serve to limit by a nil payment amount. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 4, 9, and 14, the claims are directed to limitations which serve to limit by authorization for an anonymous electronic payment. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 10, and 15, the claims are directed to limitations which serve to limit by effecting an electronic funds transfer of a deposit amount. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,748,141. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both stored-value card agents dealing with a card processor, computer memory, wallet client, device identifier, current balance value, ledger, withdrawal amount, and ledger database.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made. 
8. 	Claims 1, 3-6, 8-11, and 13-15 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Vilmont (2017/0200137) in view of Batlle (2016/0321663), McLeod et al (2006/0089909), and Clark et al (2016/0253663).
Re Claims 1, 6, 11: Vilmont discloses:

and a card processor coupled to the computer memory and configured to (see [0065, 0066, 0088] discloses processors): 
receive a payment transfer request identifying a transfer amount and particulars of a transferee (see Abstract, Background, Summary, [0014, 0040] disclose transfer requests, [0094] discloses transfer amount, [0021] discloses sender/receiver credentials received and analyzed).
However, Vilmont fails to disclose the following. Meanwhile, Batlle discloses:
the transferee device identifier as well as the transferor device identifier (see [0021] discloses device identifier);
to retrieve from the database the current balance value in the additional one ledger uniquely associated with the transferee device identifier in the database (see [0019, 0039] discloses current balance).
From the teaching of Batlle, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Vilmont’s invention with Batlle’s disclosure of a device identifier in order “… for allocating funds from a primary account to one or more configurable payment cards for use in a payment transaction (see Batlle Abstract).”
However, Vilmont and Batlle fail to disclose the following. Meanwhile, McLeod discloses:
to receive from a communications device, via the communications network, a withdrawal request identifying a withdrawal amount (see [0008, 0009, 0013, 0050], all citations disclose a withdrawal request, wherein [0013] discloses a withdrawal amount);
in response to the withdrawal request, retrieve from the database the current balance value in the additional one ledger uniquely associated with the transferee, confirm that the current balance value in the additional one ledger is at least equal to the withdrawal amount, reduce by the withdrawal amount the current balance value in the additional one ledger, and initiate an electronic funds transfer of the withdrawal amount from a first account maintained by a computer server to a second account associated with the transferee by transmitting to the computer server a funds transfer request identifying the withdrawal amount (see [0057], which discloses an account balance and withdrawal amount, and makes sure there is sufficient funds). 
From the teaching of McLeod, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Vilmont’s and Batlle’s inventions with McLeod’s disclosure of a withdrawal request in order for “… conducting cardless and cashless transactions… (see McLeod Abstract).”
However, Vilmont, Batlle, and McLeod fail to disclose the following. Meanwhile, Clark discloses:

in response to the payment transfer request, retrieve from the database the current balance value in the ledger uniquely associated with the transferor device identifier in the database; to confirm that the current balance value is at least equal to the transfer amount, reduce the current balance value in the ledger by the transfer amount, add to the database an additional one of the ledgers, update the current balance value of the additional one ledger to equal the transfer amount, and in the database uniquely associate the additional one ledger with the transferee by saving in the database a device identifier in association with the additional one ledger (see [0053], which discloses a current balance, and talks about whether the current available balance of the account meets or exceeds the transaction amount, where the transaction can be anything, including a withdrawal or transfer).
From the teaching of Clark, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Vilmont’s, Batlle’s, and McLeod’s inventions with Clark’s disclosure of a current balance in order “… for performing transaction signing utilizing asymmetric cryptography and a private ledger (see Clark Abstract).”
Re Claims 4, 9, 14: Vilmont discloses wherein the card processor is configured to configure the plurality of ledgers by: receiving from the one wallet client a transaction payment request identifying a payment amount and requesting authorization for an anonymous electronic payment with a point-of-sale terminal in the payment amount; retrieving from the computer memory the current balance value in the ledger uniquely associated with the one 
Re Claims 5, 10, 15: However, Vilmont fails to disclose the following. Meanwhile, Batlle discloses wherein the card processor is configured to configure the plurality of ledgers by: effecting an electronic funds transfer of a deposit amount to the first account; and increasing by the deposit amount the current balance value in the ledger uniquely associated with the one wallet client (see [0059] discloses deposit). From the teaching of Batlle, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Vilmont’s invention with Batlle’s disclosure of deposit in order “… for allocating funds from a primary account to one or more configurable payment cards for use in a payment transaction (see Batlle Abstract).”
Re Claims 3, 8, 13: However, Vilmont fails to disclose the following. Meanwhile, Batlle discloses wherein the card processor is configured to add the additional one ledger to the database by (i) transmitting to a stored-value card network a stored-value card token request message, the stored-value card token request message including a nil payment amount 
9. 	Claims 2, 7, and 12 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Vilmont (2017/0200137) in view of Batlle (2016/0321663), McLeod et al (2006/0089909), and Clark et al (2016/0253663), in further view of Rodriguez et al (2018/0173906).
	Re Claims 2, 7, 12: However, Batlle, McLeod, Clark, and Vilmont fail to disclose the following. Meanwhile, Rodriguez discloses wherein the card processor is configured to uniquely associate the additional one ledger with the transferee by: saving in the database a temporary identifier in association with the additional one ledger; providing the transferee with the temporary identifier; receiving a finalize account request from another one of the wallet clients, the finalize account request including the temporary identifier; locating the additional one ledger in the database from the temporary identifier; saving the transferee device identifier in the 
Response to Arguments
10.	Applicant’s arguments, filed 9/3/21, with respect to 35 USC 103 are moot in view of the new grounds of rejection.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Fawaad Haider/
Examiner, Art Unit 3687 


/DENNIS W RUHL/Primary Examiner, Art Unit 3687